SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and is AFFIRMED.
Joan Patricia Plante, pro se, appeals from a judgment of the District Court dismissing her action for failure to file an amended “Notice of Removal” in compliance with the provisions of 28 U.S.C. § 1446 and the District Court’s prior Orders. We interpret the District Court’s dismissal of the action as pursuant to Fed.R.Civ.P. 41(b), which allows a district court to dismiss an action sua sponte for failure to comply with any order of the court and review the dismissal for abuse of discretion. See LeSane v. Hall’s Security Analyst, Inc., 239 F.3d 206, 209 (2d Cir.2001).
*123The District Court noted that it had given Plante two opportunities to file an amended “Notice of Removal.” The District Court also expressly warned that a failure to comply with the rules regarding the “Notice of Removal” in her second amended pleading would result in dismissal. The District Court’s previous orders had discussed the deficiencies in Plante’s filings and the ways in which Plante could correct them. Plante’s subsequent submissions failed to correct the errors discussed by the District Court. Accordingly, we find that the dismissal was not an abuse of discretion.
For the reasons stated above, the judgment of the District Court is AFFIRMED.